



[cmseparationagreement_image1.gif]
                        
 
 
Costas Miranthis
Bengal, #6 Pampas Road
Smiths FL 05, Bermuda
January 25, 2015



Dear Costas:


This Letter Agreement, together with the attachment hereto (collectively, the
“Agreement”), reflects our mutual understanding with respect to your separation
from PartnerRe Ltd. and sets forth the payments and benefits that you will be
eligible to receive under this Agreement.
1)Parties to the agreement.
PartnerRe Ltd., incorporated and registered in Bermuda with company number
18620, whose registered office is at Wellesley House South, 90 Pitts Bay Road,
Pembroke HM 08, Bermuda (the “Company” and, together with you, a “Party”)).
Costas Miranthis, of the address set forth above (“you” or “Executive”).
2)    Separation. We hereby accept your resignation with great thanks for your
many contributions to the Company to date, including the signing of the
transaction involving the Company and Axis Capital Holdings Limited (the
“Counterparty”) that we have announced (the “Transaction”). As of this day (the
“Signing Date”), you hereby cease serving as the President and Chief Executive
Officer of the Company, serving as an officer or director of the Company and all
of its subsidiaries and internal bodies (collectively, the “Company Group”) and
representing the Company or any member of the Company Group with respect to any
external organizations. You agree to formally resign, in writing, from all
offices and directorships of the Company Group where such resignations are
required in writing. You irrevocably appoint the Company to be your attorney in
your name and on your behalf to sign, execute or do any such instrument or thing
and generally to use your name in order to give the Company (or its nominee) the
full benefit of the provisions of this clause. Your employment with the Company
will terminate effective as of the close of business on March 31, 2015 (such
date, your “Separation Date”). For the period between the Signing Date and the
Separation Date, you will remain a non-executive employee of the Company, based
in Bermuda and performing such duties as the board of directors of the Company
(the “Board”), the Chairman of the Board of the Company or the Chief Executive
Officer (“CEO”) of the Company may reasonably request.

1
#86787906v22

--------------------------------------------------------------------------------



3)    Payments Through the Separation Date. You will be entitled to (i)
continued salary at your current annual base salary rate (less applicable
withholdings and deductions) through the Separation Date, paid in accordance
with the Company’s payroll practices in the ordinary course; (ii) your annual
incentive amount of $2,793,750 in respect of fiscal year 2014, paid in cash when
bonuses for 2014 are paid to other senior executives of the Company but in no
event later than March 31, 2015; and (iii) employee benefits through the
Separation Date at the level and of the type that you and your dependents
currently receive.
4)    Other Payments and Benefits. You acknowledge and agree that certain
payments and benefits described herein are in excess of the total payments and
benefits that you would otherwise be eligible to receive upon your termination
of employment, absent this Agreement. Except as specifically set forth in this
Agreement, the payments and benefits set forth in this Agreement will not be
reduced on account of your subsequent employment by any other person or entity,
your relocation from Bermuda or the provision of the applicable payment or
benefit by other sources. If you sign and do not revoke a General Release in the
form attached hereto as Attachment A (the “General Release”), within the
applicable time frame for revocation set forth in the General Release, you will
receive the following payments and benefits, subject to the conditions and
restrictions described in this Section (4) and the General Release.
a)    We will pay you $16,594,007 in cash in two installments as follows: (i)
two-thirds (2/3) will be paid promptly following your execution and
non-revocation of a General Release (and no later than 8 days after the last
date on which you may revoke this General Release in accordance with its terms,
the “First Release”) following the Signing Date (such date, the “First Payment
Date”) and (ii) one-third (1/3) will be paid promptly following your execution
and non-revocation of a General Release (and no later than 8 days after the last
date on which you may revoke this General Release in accordance with its terms,
the “Second Release”) following the earlier of (x) if the date of the closing of
the Transaction (the “Closing Date”) occurs prior to December 1, 2015, the
Closing Date, or (y) if the Closing Date occurs on or after December 1, 2015 or
does not occur, December 1, 2015 (such date, in either case, the “Second Payment
Date”). We will also make a supplemental contribution of $150,000, in addition
to the amount that has been or will be contributed in respect of any period
ending on or prior to the Separation Date, into your retirement account under
the Company’s Bermuda Non-Registered Pension Plan. This supplemental
contribution will be made in cash at the same time, and subject to the same
conditions, as the installment payment described in clause (i) of this Section
4(a). Collectively, these amounts are defined as the “Separation Payment”
hereafter.
b)    Subject to your executing and not timely revoking the First Release, all
share options, share appreciation rights, restricted share units and performance
share units held by you on the Separation Date will (to the extent not already
fully vested) fully vest (and, in the case of share options and share
appreciation rights, become fully exercisable to the extent not already fully
exercisable) on the Separation Date. All outstanding share options and share
appreciation rights will remain exercisable for the remainder of their original
maximum terms, notwithstanding the termination of your employment. Any
performance share units previously granted to you for which the performance
period has not been completed prior to the Separation Date will be earned, and
paid out, as if you had remained employed and the maximum level of performance
had been met.

2
#86787906v22

--------------------------------------------------------------------------------



For the avoidance of doubt, such performance share units will vest in full on
the Separation Date, as if the applicable performance period had been completed
prior to the Separation Date. For purposes of this Section (4) and Section
(5)(a) of this Agreement, the term “vest” shall mean to fully vest, and become
fully non-forfeitable, except as otherwise expressly provided in Section (4)(g)
or Section (13)(m) of this Agreement.
c)    You and your dependents will continue to be entitled to participate in the
Company’s health and welfare plans in which you currently participate, at a cost
to you that is no greater than would have been applicable if your employment
with the Company had continued, until the end of the 48th month following the
Separation Date, or, if sooner, until you become entitled to participate in or
receive coverage under health insurance plans of a subsequent employer or you
relocate to a jurisdiction where comparable health benefits are provided through
government-sponsored programs or entities without charge. If you do not execute
the First Release or Second Release, or if you timely revoke either of those
releases, this coverage will cease.
d)    You will continue to receive your current housing allowance for 30 months
following the Separation Date or, if earlier, until the time at which you (i)
relocate out of Bermuda or (ii) your housing is paid for by any third party. You
will also (x) continue to receive your current club membership allowance for
yourself and your dependents until the first anniversary of the Separation Date,
as well as (y) receive a $25,000 allowance for tax advice fees in calendar year
2015 regarding your personal tax situation. If you do not execute the First
Release or Second Release, or if you timely revoke either of those releases,
these benefits will cease.
e)    The Company shall reimburse you, or pay to your legal advisor, up to an
amount agreed upon with the Chairman of the Board for legal fees and expenses
reasonably incurred by you in connection with the negotiation and execution of
this Agreement (including, for the avoidance of doubt, the General Release).
Such reimbursement or payment will be made promptly after (but in no event more
than 15 days after) the Company receives an invoice for such fees and expenses,
accompanied by reasonable and itemized supporting documentation. If you do not
execute the First Release, or if you timely revoke the First Release, this
reimbursement or payment will not be made.
f)    The Company will comply with Sections 5(d) and 10 of your Employment
Agreement and Sections 7, 11 and 12 of Schedule I of your Employment Agreement,
and your entitlements under those Sections will remain unaffected by this
Agreement. After the Separation Date, there shall be no restrictions on your
rights to sell (or otherwise transfer or dispose of) securities of the Company,
other than restrictions imposed by applicable law.
g)    In addition to your execution and non-revocation of the First Release and
Second Release, as applicable, your continuing entitlement to the payments and
benefits described in this Section (4) is subject to your continuing compliance
with the provisions of Sections (10), (11) and (12) of this Agreement; provided
that an inadvertent breach of your obligation of confidentiality or
non-disparagement that causes no demonstrable damage to the Company other than
that of a trivial or insignificant nature will not be considered a breach of
such covenants.
h)    You hereby acknowledge that, except as otherwise specifically provided in
this Agreement, you will not be entitled to any cash or non-cash consideration
or other benefits of any

3
#86787906v22

--------------------------------------------------------------------------------



kind from the Company, including any payments or benefits to which you may have
been entitled under your Employment Agreement, the Company’s Change in Control
Policy or any of the Company’s equity compensation plans and related award
agreements.
5)    Company Pension Plan and Other Plans and Programs.
a)    The Company acknowledges that your account balance under the Company’s
Bermuda Non-Registered Pension Plan is 100% vested and will remain unaffected by
this Agreement (except as provided in the last two sentences of Section (4)(a)
of this Agreement). Additional information concerning your pension plan benefits
will be provided to you under separate cover.
b)    Any other payments or benefits that are vested or that you are otherwise
entitled to receive under any plan, policy, agreement, practice or program of
the Company or any other member of the Company Group (including expense
reimbursements, as well as base salary and benefits accrued through the
Separation Date, but not including any cash bonus or equity compensation awards
earned with respect to the previous fiscal year) will be paid or provided to you
in accordance with such plan, policy, agreement, practice or program; provided
that in no event will you be entitled to any payments or benefits under any such
plan, policy, agreement, practice or program that would be duplicative of
payments or benefits provided under this Agreement. Any amounts or other
benefits due under this Section (5)(b) will be paid or provided in accordance
with the terms of the applicable plan, policy, agreement, practice or program.
6)    Company Credit Card. You agree to (i) discontinue use of your business
credit card not later than the Separation Date and (ii) pay any unpaid,
outstanding balance for which the Company is not responsible and which is due on
such credit card as soon as reasonably practicable following the Separation
Date.
7)    Return of Property. You agree to deliver to the Company by the Separation
Date all of the Company’s property, in whatever form, including, without
limitation, computers, telephones, documents, data, papers, letters, reports,
manuals, computer programs, software and other material, including all copies
thereof. Notwithstanding Section 13 of your Employment Agreement, subject to
your continuing compliance with the provisions of Sections (10), (11) and (12)
of this Agreement (provided that an inadvertent breach of your obligation of
confidentiality or non-disparagement that causes no demonstrable damage to the
Company other than that of a trivial or insignificant nature will not be
considered a breach of such covenants), you are permitted to retain, and use
appropriately, your Rolodex (and electronic equivalents) or documents relating
to your personal entitlements and obligations.
8)    Indemnification; D&O Insurance.
a)    Your entitlement to indemnification (including, without limitation,
payment of expenses) under Section 9 of your Employment Agreement against claims
(and threatened or reasonably anticipated claims) that are based in any way on
events and conduct prior to the Separation Date will continue, and the
provisions of such Section are incorporated by reference in this Agreement. For
the avoidance of doubt, the Board will not withhold approval of, or delay,
payment of expenses otherwise authorized under that Section 9 and this Section
(8)(a). You will also remain entitled to

4
#86787906v22

--------------------------------------------------------------------------------



indemnification (including, without limitation, payment of expenses) to the
maximum extent currently permitted under the Company’s Bye-Laws (it being
understood that this provision shall not prohibit or otherwise limit the ability
of the Company to amend or otherwise modify its Bye-Laws in accordance with its
terms).
b)    The Company shall maintain or purchase a “tail” directors’ and officers’
liability insurance policy, for you, with coverage until the sixth anniversary
of the Closing Date and on other terms that provide at least substantially
equivalent benefits to you as such policy currently in effect. For the avoidance
of doubt, (i) for purposes of the provisions in the transaction agreement
governing the Transaction with respect to indemnification and directors’ and
officers’ insurance, you shall be a “former director and officer” of the Company
and (ii) you shall be accorded no less favorable indemnification and directors’
and officers’ insurance rights and benefits than those accorded to other former
directors and officers of the Company.
9)    Claims. You represent that, as of the date on which you signed this
Agreement, you have not filed, directly or indirectly, nor caused to be filed,
any claims, demands, actions, suits, grievances, proceedings, complaints or
charges of any type, including, but not limited, to those arising out of your
employment with the Company against any member of the Company Group or their
current or former officers, directors, employees or agents in their capacity as
the Company Group’s representatives in any forum, including federal, state or
local court or in arbitration, or any administrative proceeding with any
federal, state or local administrative agency. You agree that should any
administrative agency or third party pursue such claims on your behalf, you
waive your right to any monetary or other recovery of any kind.
10)    Restrictive Covenants. In consideration of the payments and benefits that
you will receive under Section (4) of this Agreement, you agree to comply with
(i) the confidentiality covenant set forth under Section 11 of your Employment
Agreement perpetually following the Separation Date and (ii) the
non-solicitation covenant set forth under Section 12 of your Employment
Agreement until the first anniversary of the Separation Date. The Company agrees
that you will not be subject to any other post-termination restrictions
(including, without limitation, those enforceable through the loss of benefits
to which you might otherwise be entitled, as is provided, e.g., in certain of
your equity award documents) other than those contained in Sections 11 and 12 of
your Employment Agreement and Sections (11) and (12) of this Agreement, and that
it hereby terminates, and will cause its affiliates to terminate, any such
restriction.
11)    Non-Competition. You agree that, during the period between the Signing
Date and the Second Payment Date (the “Protected Period”), you will not, without
the prior written consent of the Board of Directors of the Company, directly or
indirectly, and whether as a principal, investor, employee, officer, director,
manager, partner, consultant, agent or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on,
own, manage, operate, participate in or be employed or engaged by, a Competing
Business (as defined below) in Bermuda or in any foreign jurisdiction in which
the Company or any of its subsidiaries is then engaged, or at any time during
such period becomes or became engaged in a Competing Business; provided,
however, that nothing herein will limit your right to (x) own not more than 1%
of the debt or equity securities of any business organization that is then
filing reports with the Securities and Exchange

5
#86787906v22

--------------------------------------------------------------------------------



Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, (y) look for employment or other engagement or (z) enter into
any employment or similar agreement; provided that your employment or other
engagement does not commence during the Protected Period. For purposes of this
Agreement, “Competing Business” means (i) any business or entity that engages in
the insurance or reinsurance business in competition with the Company or any
member of the Company Group, (ii) any enterprise engaged in any other type of
business that competes with the Company or any member of the Company Group in
which the Company or any member of the Company Group is also engaged or becomes
engaged (or proposes to be engaged) on or prior to the Separation Date or (iii)
any business or entity that attempts to interfere in the consummation of the
Transaction, including any proposed acquirer of either the Company or the
Counterparty.
12)    Non-Disparagement.
a)    Other than in connection with the performance of services with the
Company, you agree not to directly or indirectly make any public statements that
disparage or denigrate the Company, any member of the Company Group or their
respective current or former officers, directors, employees or agents; the
Transaction; or the Counterparty, any of its subsidiaries or their respective
current executive officers or directors, orally or in writing. The Company
agrees that it will instruct its executive officers and directors not to
directly or indirectly make any public statements that disparage or denigrate
you or your performance as an employee and officer of the Company.
b)    Nothing in this Agreement or elsewhere shall restrict any person or entity
from making truthful statements, or disclosing documents and information, when
required by order of a court or other body having jurisdiction, or when
otherwise required by law, or when requested by a regulatory or prosecutorial
body with jurisdiction, or under an agreement entered into in connection with
pending or threatened litigation pursuant to which the party receiving such
information agrees to keep such information confidential, or in connection with
resolving disputes under Section (12) or otherwise.
13)    Warranties and Remedies.
a)    You warrant, undertake and represent that you may potentially have claims
against the Company and the members of the Company Group or their officers,
directors, employees or agents (the “Executive Alleged Claims”); and you have no
claims (i) arising out of or relating to your employment with the Company and
the members of the Company Group and your termination therefrom and (ii) with
respect to the Company or any member of the Company Group, of any nature
whatsoever (other than any claims expressly referred to in Section (13)(d) of
this Agreement).
b)    The Executive Alleged Claims are hereby unconditionally and irrevocably
waived by you and will not be repeated, referred to or pursued either by you or
by anyone else on your behalf.
c)    You accept the Separation Payment and the benefits provided under Sections
(4)(c) through (e) of this Agreement in full and final settlement of the
Executive Alleged Claims and all other legal claims and rights of action
(whether under common law or otherwise) in any jurisdiction

6
#86787906v22

--------------------------------------------------------------------------------



in the world, howsoever arising (including, but not limited to, breach of
contract and wrongful dismissal), which you (or anyone on your behalf) have or
may have against the Company and any member of the Company Group, or their
officers, directors, employees or agents, arising from or relating to your
employment by the Company and the members of the Company Group or your
termination therefrom and any other matter concerning the Company and the
members of the Company Group and that it would not be just or equitable for you
to claim or be awarded any further sums with respect thereto (“Executive Legal
Claims”). For the avoidance of doubt, an Executive Legal Claim for the purposes
of this Agreement is limited to any claim for or relating to unfair dismissal,
breach of contract, wrongful dismissal, statutory redundancy payment,
defamation, sex, race, age, sexual orientation or disability discrimination,
harassment, discrimination on the grounds of religion or belief, working time
breaches, unlawful deduction from wages, unlawful detriment on health and safety
grounds, injury on Company or Company Group premises or as a result of your
employment with the Company and the members of the Company Group, a protective
award or any other statutory or common law employment rights that you (or anyone
on your behalf) have or may have.
d)    You acknowledge that this Section (13) is intended to include, without
limitation, all Executive Alleged Claims and Executive Legal Claims known or
unknown that you have or may have against the Company and the members of the
Company Group or their officers, directors, employees or agents through the date
of your execution of this Agreement. Notwithstanding anything in this Agreement,
the General Release or elsewhere to the contrary, you expressly reserve and do
not release (and the definition of Executive Alleged Claim or Executive Legal
Claim will not include) (i) your rights to the vested benefits (including to
reimbursement of expenses) you may have, if any, under any Company employee
benefit plans and programs, (ii) any Executive Alleged Claim or Executive Legal
Claim that arises after your execution of this Agreement, (iii) any rights that
arise under, or are preserved by, this Agreement and (iv) any Executive Alleged
Claim or Executive Legal Claim you may have as a holder of the Company’s
securities.
e)    It is a fundamental term of this Agreement that the Separation Payment and
the benefits provided under Sections (4)(c) through (e) of this Agreement shall
at all times be conditional on you (or anyone on your behalf) complying with
Sections (10), (11) and (12) of this Agreement (provided that an inadvertent
breach of your obligation of confidentiality or non-disparagement that causes no
demonstrable damage to the Company other than that of a trivial or insignificant
nature will not be considered a breach of such covenants) and/or refraining from
issuing or pursuing any type of employment-related proceedings in respect of the
Executive Alleged Claims or any other Executive Legal Claim against the Company
or any member of the Company Group or their officers, directors, employees or
agents (for the avoidance of doubt, Executive Alleged Claims and Executive Legal
Claims shall not include any claims expressly referred to in Section (13)(d) of
this Agreement), and whether in an Employment Tribunal, the Supreme Court of
Bermuda, the Human Rights Commission, a Magistrates’ Court, any other judicial
or quasi-judicial body in Bermuda or any court or tribunal in any jurisdiction
in the world.
f)    If you (or anyone on your behalf) subsequently issue or pursue any
employment-related proceedings barred under in Section 13(e) in breach of this
Agreement, then, subject to any applicable law, the Separation Payment (or any
part thereof) paid to you shall be repayable to the

7
#86787906v22

--------------------------------------------------------------------------------



Company forthwith on demand, and no further payments of the Separation Payment
or benefits under Sections 4(c) through (e) of this Agreement shall be provided;
the total sum recoverable, subject to any applicable law, is recoverable as a
debt, together with all costs (including legal fees and expenses) reasonably
incurred by the Company and the members of the Company Group (or by any of their
officers, directors, employees or agents, as applicable) in recovering the sum
and/or in relation to any proceedings so brought by you.
g)    The repayment provisions of this Section (13) shall be without prejudice
to the Company’s right to seek further damages from you in respect of the breach
referred to in this Section (13) and any other breach of this Agreement.
h)    The Company (on behalf of itself and the members of the Company Group)
warrants, undertakes and represents that they may potentially have claims
against you (the “Company Alleged Claims”); and the Company and the members of
the Company Group have no claims against you of any nature whatsoever (other
than any claims expressly referred to in Section (13)(j) of this Agreement).
i)    The Company Alleged Claims are hereby unconditionally and irrevocably
waived by the Company (on behalf of itself and the members of the Company Group)
and will not be repeated, referred to or pursued either by the Company, any
member of the Company Group or anyone else on their behalf.
j)    The Company (on behalf of itself and the members of the Company Group)
acknowledges that this Section (13) is intended to include, without limitation,
all Company Alleged Claims known or unknown that it or any member of the Company
Group has or may have against you through the date of its execution of this
Agreement. Notwithstanding anything in this Agreement, the General Release or
elsewhere to the contrary, the Company (on behalf of itself and the members of
the Company Group) expressly reserves and does not release (and the definition
of Company Alleged Claim will not include) (i) any Company Alleged Claim that
arises after its execution of this Agreement, (ii) any rights that arise under,
or are preserved by, this Agreement and (iii) any Company Alleged Claim that is
based on any willful or criminal misconduct or on gross neglect.
k)    If the Company or any member of the Company Group (or anyone on their
behalf) subsequently issues or pursues any Company Alleged Claim (for the
avoidance of doubt, Company Alleged Claims shall not include any claims
expressly referred to in Section (13)(j) of this Agreement) against you in
breach of this Agreement, then, subject to any applicable law, the Company shall
indemnify you against all costs (including legal fees and expenses) reasonably
incurred by you in relation to any proceedings so brought by the Company or any
member of the Company Group (or anyone on its behalf).
l)    Each Party acknowledges to the other that the Company has and you have
relied on this Section (13) in deciding to enter into this Agreement.
m)    In the event that you are in breach of a covenant in Section (10), Section
(11) or Section (12) of this Agreement, you will no longer be entitled to any
remaining payments of the

8
#86787906v22

--------------------------------------------------------------------------------



Separation Payment or provision of benefits under Section (4)(c) through (e) of
this Agreement. For purposes of this Section (13) and the Company’s exercise of
its remedy hereunder, an inadvertent breach of your obligation of
confidentiality or non-disparagement that causes no demonstrable damage to the
Company other than that of a trivial or insignificant nature will not be
considered a breach of such covenants. For purposes of this Section (13) and the
exercise of your remedy hereunder, an inadvertent breach of the Company’s
non-disparagement that causes no demonstrable damage to you other than that of a
trivial or insignificant nature will not be considered a breach of such
covenant.
n)    Notwithstanding anything to the contrary in this Agreement, and without
limiting any remedies at law or in equity that may be available to the Company
or you as provided herein or otherwise, you and the Company acknowledge and
agree that a remedy at law for any breach or threatened breach of any covenant
contained in Section (10), Section (11) or Section (12) of this Agreement would
be inadequate and monetary damages would be difficult to calculate and that for
any such breach or threatened breach, a court of law may award an injunction,
restraining order or other equitable relief, restraining you from committing or
continuing to commit such breach.
o)    It is expressly understood and agreed that if a final determination is
made by a court of law that the time limits imposed by Section (10), Section
(11) or Section (12) of this Agreement, or any other restriction contained
therein, is an unenforceable restriction against you, then the provisions of
Section (10), Section (11) or Section (12) of this Agreement will not be
rendered void, but, subject to applicable law, will be deemed amended to apply
as to such maximum time and to such other maximum extent as such court may
determine or indicate to be enforceable. Alternatively, if any such court finds
that any restriction contained in Section (10), Section (11) or Section (12) of
this Agreement is unenforceable and such restriction cannot be amended so as to
make it enforceable, such finding will not affect the enforceability of any
other provision of this Agreement.
14)    Duty to Cooperate. Upon reasonable request by the Company and at the
Company’s sole expense, you agree to cooperate with the Company, any member of
the Company Group and their counsel with regard to any past, present or future
legal, regulatory, governmental investigation or other proceeding or matter that
relates to or arises out of the business that you conducted on behalf of the
Company Group, and that the information that you have provided or will provide
to the Company, any member of the Company group or their counsel in connection
therewith will be truthful.
15)    Partial Invalidity. The invalidity or unenforceability of any provision
of this Agreement, or of the General Release, will (except as otherwise
expressly provided in this Agreement or the General Release with respect to
timely revocation of the General Release or the Company’s failure to timely
countersign and deliver the General Release) have no effect upon, and will not
impair the validity or enforceability of, any other provision of this Agreement.
16)    Voluntary Agreement; Voluntary General Release.
a)    You acknowledge and agree that (i) you have read and understand each of
the provisions of this Agreement, (ii) you are hereby advised to consult with an
attorney prior to signing this

9
#86787906v22

--------------------------------------------------------------------------------



Agreement and (iii) you will sign the First Release and the Second Release as
set forth in Section (4) of this Agreement.
b)    This Agreement, which term in this provision does not include the First
Release or the Second Release, will become effective on the date on which it is
executed by both parties. The First Release and Second Release will become
effective on the 8th day following the date on which the applicable General
Release is executed by you. If you do not execute the First Release and the
Second Release, or if you timely revoke either of them, you will not be eligible
to receive the applicable payments and benefits under Section (4) of this
Agreement that have not already been paid or provided and that are not already
due to be paid or provided.
17)     Governing Law. This Agreement will be governed by the laws of Bermuda
(regardless of conflict of laws principles) as to all matters including, without
limitation, validity, construction, effect, performance and remedies.
18)     Dispute Resolution. Except as provided in Section (13) of this
Agreement, the Company and you agree to arbitrate any controversy or claim
arising out of this Agreement or the General Release or otherwise relating to
the Executive’s employment by the Company and the members of the Company Group
or your termination therefrom to the extent required; provided that the Company
or you shall have the right to, and be permitted to, seek and obtain injunctive
relief from a court of competent jurisdiction pursuant to Section (13) of this
Agreement. Any such arbitration shall be fully and finally resolved in binding
arbitration which shall be conducted in accordance with the rules of the
Chartered Institute of Arbitrators rules. The seat of the arbitration shall be
Hamilton, Bermuda. The arbitration shall take place before a single arbitrator
appointed by the Chartered Institute of Arbitrators (Bermuda Branch). The
arbitrator shall not have the authority to modify and change any of the terms of
this Agreement or the General Release, except as provided in Section (13) of
this Agreement. The arbitrator’s award shall be final and binding upon the
Parties. Each Party shall bear his or its own costs incurred by any such
arbitration. The arbitrator may require the losing party thereto, as determined
by the arbitrator, to bear the costs and fees incurred in any such arbitration,
including legal fees and expense. Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, neither a Party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder within the prior written consent
of the Company and you.
19)     Notices. All notices, requests and other communications under this
Agreement, the First Release and the Second Release will be in writing
(including facsimile or similar writing) to the applicable address (or to such
other address as to which notice is given in accordance with this Section (19)).
If to you:        Costas Miranthis
At the address set forth at the top of this Agreement



10
#86787906v22

--------------------------------------------------------------------------------



With a copy, which shall not constitute notice, to:


Morrison Cohen LLP
909 3rd Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.


If to the Company:    PartnerRe Ltd.
Wellesley House South
90 Pitts Bay Road
Pembroke HM 08, Bermuda
Attn: Chief Legal Counsel


Each such notice, request or other communication will be effective only when
received by the receiving party.
20)    Transferability.
a)    This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in your case) and assigns.
b)    No rights or obligations of the Company under this Agreement may be
assigned or transferred by it except that such rights and obligations shall be
automatically assigned or transferred pursuant to a merger, amalgamation,
consolidation or other combination in which the Company is not the continuing or
resulting entity, or a sale or liquidation of all or substantially all of the
Company’s business and assets; provided that the assignee or transferee is the
successor to all or substantially all of the business and assets of the Company.
c)    None of your rights or obligations under this Agreement may be assigned or
transferred by you other than your rights to compensation and benefits, which
may be transferred only by will or by operation of law, except to the extent
expressly provided in Section (20)(d) of this Agreement.
d)    You shall be entitled, to the extent permitted under applicable law and
applicable plans or programs of the Company or of any other member of the
Company Group, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit hereunder following your death by giving written
notice thereof to the Company. In the event of your death or a judicial
determination of your incompetence, references in this Agreement to you shall be
deemed, where appropriate, to refer to your beneficiary, estate, executor or
other legal representative.
21)    Counterparts. This Agreement may be executed in counterparts. Signatures
delivered by facsimile (including, without limitation, by “pdf”) shall be
effective for all purposes.
22)    Employment Agreement; Entire Agreement.
a)    This Agreement sets forth the entire agreement and understanding relating
to your employment relationship with the Company; except as set forth in this
Section (22) or as provided

11
#86787906v22

--------------------------------------------------------------------------------



expressly in this Agreement, this Agreement supersedes all prior discussions,
negotiations, term sheets, illustrative calculations, proposed arrangements and
agreements concerning your employment with the Company and your separation
therefrom and may not be amended except by mutual written agreement, executed by
the Parties, that specifically identifies the provisions being amended.
b)This Agreement supersedes your Employment Agreement except that Section 5(d)
(“Expenses”), Section 9 (“Indemnification”), Section 10 (“Taxes”) and Section 13
(“Property”) of your Employment Agreement and the covenants referred to in
Section (10) of this Agreement will remain in effect in accordance with the
respective terms thereof.
23)     Representations.
a)    The Company represents and warrants that (i) it is fully authorized by
action of its Board (and of any other person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (ii) to
the best of its knowledge and belief, the execution, delivery and performance of
this Agreement by it does not violate any applicable law, regulation, order,
judgment or decree or any agreement, arrangement, plan or corporate governance
document to which it is a party or by which it is bound and (iii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally. In the event that the foregoing representation is in any
respect false, the Company will promptly and fully indemnify you against any
liability, loss, expense or obligation that you incur as a result.
b)    You represent and warrant that (i) to the best of your knowledge and
belief, the execution, delivery and performance of this Agreement by you does
not violate any applicable law, regulation, order, judgment or decree and (ii)
upon the execution and delivery of this Agreement by the Parties, this Agreement
shall be your valid and binding obligation, enforceable against you in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally. In the event that the foregoing
representation is false in any respect, you will promptly and fully indemnify
the Company against any liability, loss, expense or obligation that the Company,
or any member of the Company Group, incurs as a result.
24)    Miscellaneous
a)    No waiver by any person or entity of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
person or entity and must specifically refer to the condition(s) or provision(s)
of this Agreement being waived.
b)    The headings of the Sections and sub-sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.

12
#86787906v22

--------------------------------------------------------------------------------



c)    You shall be under no obligation to seek other employment or otherwise
mitigate the obligations of the Company or any other member of the Company Group
under this Agreement, and there shall be no offset against amounts or benefits
due you under this Agreement or otherwise (except as expressly set forth in
Section 4(c), 4(d) or 13(f) of this Agreement) on account of (x) any claim the
Company or any other member of the Company Group may have against you except for
any outstanding loans to the extent then due and payable by you to the Company
or any other member of the Company Group or (y) any remuneration or other
benefit earned or received by you after the Separation Date. Any amounts due
under this Agreement are considered to be reasonable by the Company and are not
in the nature of a penalty.
d)    In the event of any inconsistency between the terms of this Separation
Agreement and the terms of any other plan, program, agreement, award document or
other arrangement of the Company or any member of the Company Group, the terms
of this Agreement shall control.
[Signature Page Follows]
 

13
#86787906v22

--------------------------------------------------------------------------------



PARTNERRE LTD.






By:    ______________________________
Title:    
Date:    ______________________________








I HAVE READ THIS LETTER AGREEMENT AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS LETTER AGREEMENT KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.


COSTAS MIRANTHIS




______________________________


Date:    ______________

14
#86787906v22

--------------------------------------------------------------------------------



ATTACHMENT A
GENERAL RELEASE



    This release of claims (this “General Release”) is made and entered into by
and between PartnerRe Ltd. (together with its successors and assigns, the
“Company”), and Costas Miranthis (the “Executive”), in connection with the
subject matters covered under the Letter Agreement between the Company and the
Executive dated as of January 25, 2015 (the “Separation Agreement”). For the
avoidance of doubt all definitions as set out in the Separation Agreement apply
herein.
In exchange for the benefits and payments provided to the Executive under the
Separation Agreement, which include amounts that the Executive acknowledges he
was not entitled to receive in the absence of this General Release:
Executive Release
The Executive warrants, undertakes and represents that he may potentially have
claims against the Company and the members of the Company Group or their
officers, directors, employees or agents (the “Company Releasees”) (such claims,
the “Executive Alleged Claims”); and the Executive has no claims (i) arising out
of or relating to the Executive’s employment with the Company and the members of
the Company Group and your termination therefrom and (ii) with respect to the
Company or any member of the Company Group, of any nature whatsoever (other than
any claims expressly referred to in Section 1(c) of this General Release).
1.    (a) The Executive hereby waives the Executive Alleged Claims
unconditionally and the Executive Alleged Claims will not be repeated, referred
to or pursued either by the Executive or by anyone else on the Executive’s
behalf.
(b) The Executive accepts the Separation Payment and the benefits provided under
Sections (4)(c) through (e) of the Separation Agreement in full and final
settlement of the Executive Alleged Claims and all other legal claims and rights
of action (whether under common law or otherwise) in any jurisdiction in the
world, howsoever arising (including, but not limited to, breach of contract and
wrongful dismissal), which the Executive (or anyone on the Executive’s behalf)
has or may have against the Company and any member of the Company Group, or
their officers, directors, employees or agents, arising from or relating to his
employment by the Company and the members of the Company Group or his
termination therefrom and any other matter concerning the Company and the
members of the Company Group and that it would not be just or equitable for him
to claim or be awarded any further sums with respect thereto (“Executive Legal
Claims”). For the avoidance of doubt, an Executive Legal Claim for the purposes
of this General Release is limited to any claim for or relating to unfair
dismissal, breach of contract, wrongful dismissal, statutory redundancy payment,
defamation, sex, race, age, sexual orientation or disability discrimination,
harassment, discrimination on the grounds of religion or belief, working time
breaches, unlawful deduction from wages, unlawful detriment on health and safety
grounds, injury on Company or Company Group

15
#86787906v22

--------------------------------------------------------------------------------



premises or as a result of the Executive’s employment with the Company and the
members of the Company Group, a protective award or any other statutory or
common law employment rights which the Executive (or anyone on the Executive’s
behalf) has or may have.
(c) The Executive acknowledges that this General Release is intended to include,
without limitation, all Executive Alleged Claims and Executive Legal Claims
known or unknown that he has or may have against the Company and the Company
Releasees through the date of the Executive’s execution of this General Release,
as hereinafter defined. Notwithstanding anything in this General Release or
elsewhere to the contrary, the Executive expressly reserves and does not release
pursuant to this General Release (and the definition of Executive Alleged Claim
or Executive Legal Claim will not include) (i) his rights to the vested benefits
(including to reimbursement of expenses) he may have, if any, under any Company
employee benefit plans and programs, (ii) any Executive Alleged Claim or
Executive Legal Claim that arises after the Executive’s execution of this
General Release, (iii) any rights that arise under, or are preserved by, the
Separation Agreement and (iv) any Executive Alleged Claim or Executive Legal
Claim he may have as a holder of the Company’s securities.
(d) The Parties agree that it is a fundamental term of the Separation Agreement
and this General Release that the Separation Payment and the benefits provided
under Sections (4)(c) through (e) of the Separation Agreement shall at all times
be conditional on the Executive’s (or anyone on the Executive’s behalf)
complying with Sections (10), (11) and (12) of the Separation Agreement
(provided that an inadvertent breach of your obligation of confidentiality or
non-disparagement that causes no demonstrable damage to the Company other than
that of a trivial or insignificant nature will not be considered a breach of
such covenants) and/or refraining from issuing or pursuing any type of
employment related proceedings in respect of the Executive Alleged Claims or any
other Executive Legal Claim against the Company or any member of the Company
Group or their officers, directors, employees or agents (for the avoidance of
doubt, Executive Alleged Claims and Executive Legal Claims shall not include any
claims expressly referred to in Section 1(c) of this General Release), and
whether in an Employment Tribunal, the Supreme Court of Bermuda, the Human
Rights Commission, a Magistrates’ Court, any other judicial or quasi-judicial
body in Bermuda or any court or tribunal in any jurisdiction in the world.
(e) If the Executive (or anyone on the Executive’s behalf) subsequently issues
or pursues such employment-related proceedings barred under Section 1(d) in
breach of this General Release, then, subject to any applicable law, the
Separation Payment (or any part thereof) paid to the Executive shall be
repayable to the Company forthwith on demand, and no further payments of the
Separation Payment or benefits under Sections 4(c) through (e) of the Separation
Agreement shall be provided; the total sum recoverable, subject to any
applicable law, is recoverable as a debt, together with all reasonable costs
(including legal fees and expenses) reasonably incurred by the Company and the
members of the Company Group (or by any of their officers, directors, employees
or agents, as applicable) in recovering the sum and/or in relation to any
proceedings so brought by the Executive.
(f) The repayment provisions of this Section 1 shall be without prejudice to the
Company’s right to seek further damages from the Executive in respect of the
breach referred to in this Section 1 and any other breach of the Separation
Agreement.

16
#86787906v22

--------------------------------------------------------------------------------



Company Release
The Company (on behalf of itself and the members of the Company Group) warrants,
undertakes and represents that they may potentially have claims against the
Executive (the “Company Alleged Claims”); and the Company and the members of the
Company Group have no claims against the Executive of any nature whatsoever
(other than any claims expressly referred to in Section 2(b) of this General
Release).
2.    (a) The Company (on behalf of itself and the members of the Company Group)
hereby waives the Company Alleged Claims unconditionally and the Company Alleged
Claims will not be repeated, referred to or pursued either by the Company, any
member of the Company Group or anyone else on their behalf.
(b) The Company (on behalf of itself and the members of the Company
Group)acknowledges that this General Release is intended to include, without
limitation, all Company Alleged Claims known or unknown that it or any member of
the Company Group has or may have against the Executive through the date of its
execution of this General Release. Notwithstanding anything in this General
Release or elsewhere to the contrary, the Company (on behalf of itself and the
members of the Company Group) expressly reserves and does not release (and the
definition of Company Alleged Claim will not include) (i) any Company Alleged
Claim that arises after its execution of this General Release, (ii) any rights
that arise under, or are preserved by, the Separation Agreement and (iii) any
Company Alleged Claim that is based on any willful or criminal misconduct or on
gross neglect.
(c) If the Company or any member of the Company Group (or anyone on their
behalf) subsequently issues or pursues any Company Alleged Claim (for the
avoidance of doubt, Company Alleged Claims shall not include any claims
expressly referred to in Section 2(b) of this General Release) against the
Executive in breach of this General Release, then, subject to any applicable
law, the Company shall indemnify the Executive against all costs (including
legal fees and expenses) reasonably incurred by the Executive in relation to any
proceedings so brought by the Company or any member of the Company Group (or
anyone on their behalf).
No Admission of Liability
3.    (a) The Executive understands and agrees that this General Release shall
not in any way be construed as an admission by the Company or any other Company
Releasee of any unlawful or wrongful acts whatsoever against the Executive or
any other person.
(b) The Company understands and agrees that this General Release shall not in
any way be construed as an admission by the Executive of any unlawful or
wrongful acts whatsoever against the Company, any member of the Company Group or
any other person.
4.    The Executive acknowledges that he has had more than 30 days business days
to consider the terms of this General Release, that he has been advised by the
Company to consult with an attorney regarding the terms of this General Release
prior to executing it, that he fully understands all of the terms and conditions
of this General Release, that he understands that nothing contained herein

17
#86787906v22

--------------------------------------------------------------------------------



contains a waiver of claims arising after the date of execution of this General
Release and that he is entering into this General Release knowingly, voluntarily
and of his own free will. He further understands that his failure to sign this
General Release and return such signed General Release to the Company, or his
revocation of this General Release within 7 days of its execution and delivery
to the Company, will render his ineligible for the payments and benefits
provided under the Separation Agreement. This General Release will become
effective on the 8th day after he signs and returns it to the Chief Legal
Counsel of the Company and do not revoke it (the “Effective Date”); provided,
however, that this General Release shall become null and void if not
countersigned by an authorized officer of Company, and returned to the
Executive, within ten (10) days after it is signed by the Executive and
delivered to Company.
5.    Sections 17, 21, 23 and 24(b) of the Separation Agreement (relating,
respectively, to governing law, counterparts, representations and headings)
shall be deemed incorporated into this General Release as it sets forth verbatim
herein; provided that reference in those Sections to “this Agreement” shall be
deemed to be references to this General Release and that references in those
Sections to “you” and “your” shall be deemed to be references to the Executive.



18
#86787906v22

--------------------------------------------------------------------------------



As evidenced by the signatures below, the Executive and the individual executing
this General Release for the Company each certify that he / she has read this
have read this General Release and understands and agrees to all of its terms.


The Executive
 
 
By:_____________________________
 
___________________________
Costas Miranthis
 
Date
 
 
 
The Company
 
 
By:____________________________________
 
___________________________
Name:
 
Date
Title:
 
 
 
 
 
 
 
 





    
                    







19
#86787906v22